Citation Nr: 0917635	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain prior to March 1, 2007.

2.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain for the period from March 1, 
2007 through November 2, 2008.

3.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain, beginning on June 1, 2009.

4.  Entitlement to a disability rating in excess of 40 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In January 2006, the RO continued the 10 percent disability 
rating for lumbosacral strain with sciatica, and denied 
service connection for a neurological abnormality of the left 
lower extremity.  In a June 2007 rating decision issued in 
July 2007, the RO granted a separate evaluation for his 
radiculopathy of the left lower extremity at a 10 percent 
disability rating.  

In February 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of this transcript is associated with the 
file.

The Board remanded this case in May 2008 for additional 
development.  In a March 2009 rating decision, the RO 
increased the Veteran's disability rating for his lumbosacral 
strain to 40 percent as of February 1, 2007 and assigned a 
temporary evaluation of 100 percent, effective from November 
3, 2008 to May 31, 2009, with the 40 percent disability 
rating again becoming effective as of June 1, 2009.  In 
addition, the RO increased the Veteran's disability rating 
for radiculopathy of the left lower extremity to 40 percent.  
The Board notes that the period during which the Veteran has 
been assigned a 100 percent disability rating is not on 
appeal, however, as the other ratings do not represent the 
highest possible benefit, these issues remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability rating in excess of 
40 percent for lumbosacral strain as of June 1, 2009 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 1, 2007, the Veteran's lumbosacral strain 
was not manifested by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

2.  For the period from March 1, 2007 through November 2, 
2008, the Veteran's lumbosacral strain was not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.

3. The Veteran's radiculopathy of the left lower extremity 
has not been manifested by severe incomplete paralysis of the 
sciatic nerve, with marked muscular atrophy.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2007, the criteria for a disability 
rating in excess of 10 percent for lumbosacral strain were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5237 (2008).    

2.  For the period from March 1, 2007 through November 2, 
2008, the criteria for a disability rating in excess of 40 
percent for lumbosacral strain were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Code 5237 (2008).    

3.  The criteria for a disability rating in excess of 40 
percent for radiculopathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.124a, Diagnostic Code 8520 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran first received this 
notice in June 2007.

With regard to his claim for an increased disability rating 
for radiculopathy, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In terms of the Veteran's claim for an increased rating for 
his service-connected lumbar spine disability, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The November 2005 letter fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that letters sent to the Veteran in 
November 2005, June 2007, May 2008 and October 2008 do not 
meet the requirements of Vazquez-Flores and are not 
sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  
In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim for increase.  
The letters sent to the Veteran stated that a claim for 
increase in a disability rating was considered complete when 
there is evidence that shows the disability has gotten worse, 
including lay evidence that the symptoms had increased in 
frequency and severity.  Moreover, in his December 2005 and 
August 2008 VA examinations, the Veteran was prompted to 
inform the examiner how his back disorder symptoms affected 
his employment and daily life.  Finally, in the June 2006, 
May 2008 and October 2008 letters, the Veteran was given 
examples of the types of lay and medical evidence that would 
substantiate his claim and was informed how the VA determines 
a disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2009, the RO readjudicated the issues and 
issued a supplemental statement of the case.  Based on the 
above, any notice deficiencies with regard to the holding in 
Vazquez-Flores do not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
transcript of the Veteran's video conference hearing and lay 
statements have been associated with the record.  The 
appellant was afforded VA medical examinations in December 
2005 and August 2008.  The Veteran was afforded a hearing 
testified before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

Background

A December 2005 VA examination report shows that the Veteran 
did not have any flare-ups of his lumbar spine condition, but 
had moderate fatigue and muscles spasm and mild stiffness and 
weakness.  He had moderate pain in his lumbar spine which 
radiated down his left leg to his knee.  His posture and gait 
were normal.  He had no abnormal spine curvatures, including 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis or reverse lordosis.  He had no ankylosis.  Upon 
examination, he had flexion of 80 degrees, extension of 30 
degrees, left and right lateral flexion to 30 degrees, and 
left and right rotation at 30 degrees, with pain at the end 
of the range of motion.  There was no additional limitation 
of motion on repetitive use due to pain, fatigue, weakness or 
lack of endurance.  The diagnoses, based upon x-ray reports 
and a magnetic resonance imaging (MRI) study, were 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  

VA medical records show that the Veteran was seen in December 
2006 for low back pain which radiated into his left leg.  He 
reported that the pain was severe.  Upon examination, the 
Veteran had a steady gait and mild tenderness on palpation of 
the paraspinous muscles with some tension and spasm.  
Straight leg raising was positive on the left and deep tendon 
reflexes were equal bilaterally.  The assessment was low back 
strain.  An MRI from later in the month revealed normal 
vertebral body height and alignment and that the conus and 
distal spinal cord appear grossly unremarkable.  At L4-5 
there was a small central disc protrusion with a radial tear, 
with no stenosis.  At L5-S1, there was a small to moderate 
sized left central disc protrusion without stenosis.  The 
examiner noted that the findings were grossly unchanged from 
the previous examination.  A January 2007 VA medical record 
shows that the Veteran had no kyphosis or scoliosis, and that 
he reported left impressional low back pain.  

A March 2007 VA medical record shows that the Veteran had low 
back pain which had gradually gotten worse to the point that 
he was in constant pain, and could not do any prolonged 
standing or walking.  He described the pain as sharp, and 
reported that during acute exacerbations, it would take his 
breath away.   The pain was also radiating to the right side 
of the lower back.  Upon examination, he had tenderness on 
the lumbar spine and straight leg raising test was positive 
on the left side.  He had decreased touch sensation and 
slightly reduced muscle bulk on his left thigh.  Deep tendon 
reflexes were absent in his left knee and ankle.  His right 
side was normal.  The assessment was lumbar radiculopathy 
involving L4-5.  The examiner noted that the Veteran's 
symptoms were concerning for nerve impingement.  April 2007 
VA medical records show that the Veteran had been having 
worsening problems with his back. He reported that his left 
leg when completely numb at times and that he had fallen and 
injured his shoulder.  Upon examination, the Veteran had 
flattened lumbar lordosis.  His pain was at 6/10 in his low 
back with some left lower extremity numbness.  The examiner 
noted that the Veteran's low back appeared to have a 
dysfunction of a disc.  In June 2007, the Veteran reported 
back pain radiating down the posterior aspect of his left 
leg.  Standing or sitting down makes it worse, and lying down 
prone made it better.  He was assessed with degenerative disc 
disease with radiculopathy.  The examiner discussed an ESI 
(epidural spinal injection) with the Veteran.  A November 
2007 VA medical record shows that the Veteran had been having 
chronic numbness in his left leg.  He reported to the 
examiner that he had done for an epidural shot, but was 
concerned about the side effects of the procedure and had 
been told about the chances for success.  The examiner noted 
that there was tenderness in the lower back and that straight 
leg raising test was positive on the left.  

A February 2008 VA medical record shows that the Veteran had 
an EMG and NCV which reflected left S1 radiculopathy.  The 
examiner noted significant lumbar spondylolisthesis and 
significant numbness on the left foot, and sharp pain down 
the left hip to the buttocks.  An April 2008 VA medical 
record shows that the Veteran had recently found out that he 
had degenerative disc disease of the lumbar spine resulting 
in Grade I retrolisthesis at L4/5 and anterolisthesis at 
L5/S1 causing lumbar radiculopathy.  He reported that the 
pain in his back was sharp, stabbing, shooting, throbbing and 
constant.  He rated his pain at 9/10.  The pain increased on 
sitting, standing and walking for prolonged periods.  Upon 
examination, the Veteran was unable to perform tandem gait 
due to pain.  Range of motion was limited due to pain on 
extension and rotation but he experienced relief from pain on 
flexion.  There was no obvious swelling or deformities.  He 
did have increased tenderness to the paraspinal muscles of 
the lumbar spine, more on the left than the right. The 
assessment was S1 radiculopathy, lumbar radiculopathy, L5, 
multiple degenerative disc disease of the lumbar spine, 
retrolisthesis anterolisthesis of the lumbar spine and 
chronic pain syndrome.  Later in April 2008, VA medical 
records show that the Veteran had decreased strength with 
dorsiflexion at the left ankle and left EHL.  The examiner 
noted that a February 2006 MRI study revealed a disc 
protrusion at L5/S1 to the left, and that a February 2008 
EMG/NC study was consistent with left S1 radiculopathy.  The 
Veteran received two epidural spinal injections on the left 
at L5 and S1.  The assessment was lumbar radiculopathy and 
lumbar disc displacement.  

An August 2008 VA examination report shows that the Veteran 
was assessed as having chronic back pain which was likely 
secondary to radiculopathy.  The examiner noted that this was 
corroborated by AMG, which revealed fibrillation potentials 
and an anatomical pattern involving the S1 nerve root.  The 
examiner noted that the degree of paralysis in this 
particular case would be moderate to moderate and severe in 
nature as it is definitely impairing his ability to work and 
ambulate.  

Increased rating - lumbosacral strain

At his videoconference hearing, the Veteran testified that 
his service-connected lumbar spine disability warrants a 
higher disability rating. 

The Veteran's lumbosacral strain is service-connected under 
Diagnostic Code 5237, which is rated under the General 
Formula for Diseases and Injuries of the Spine (General 
Formula).  Under the General Formula, a 10 percent disability 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the  following: difficulty walking 
because of a limited line of  vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased rating -  lumbosacral strain, prior to March 1, 
2007

Based upon the evidence of record, the Board finds that, for 
the period prior to March 1, 2007, the Veteran's service-
connected lumbosacral strain does not warrant a higher 
disability rating under Diagnostic Code 5237.  As noted 
above, in order to warrant a higher rating, the Veteran's 
service-connected lumbar spine disability would need to show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  However, 
the Veteran's back disability was not manifested by these 
symptoms prior to March 1, 2007.  
At his December 2005 VA examination, his forward flexion was 
to 80 degrees and his combined range of motion was 230 
degrees.  With regard to the Deluca, supra provisions, the 
Veteran had pain at the end of the range of his motion of his 
lumbar spine, and the examiner noted that there was no 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness or lack of endurance.  In addition, 
he had no abnormal spine curvatures, including gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis 
or reverse lordosis.  The December 2006 examiner noted that 
the findings were grossly unchanged from the previous 
examination and a January 2007 VA medical record shows that 
the Veteran had no kyphosis or scoliosis.  As such, prior to 
March 1, 2007, the Veteran's service-connected lumbar spine 
disability did not meet the criteria for a higher disability 
rating under the General Formula, which pertains to all 
disabilities of the spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  

Since the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine, the Board has considered rating 
the Veteran's spine disability under Diagnostic Code 5243, 
which pertains to intervertebral disc syndrome (IVDS) and, in 
addition to being rated under the General Formula, may also 
be rated based upon incapacitating episodes under the Formula 
for Rating IVDS Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  Under this formula, a 10 percent 
disability rating is warranted for IVDS with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months; a 20 percent 
disability rating is warranted for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating is warranted for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating is warranted for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

However, there is no evidence that, prior to March 1, 2007, 
the Veteran had any incapacitating episodes.  As such, a 
higher disability rating is not warranted for the Veteran's 
lumbar spine disability, prior to March 1, 2007.

Finally, prior to March 1, 2007, the disability picture was 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the veteran's lumbar spine 
disability resulted in frequent hospitalizations or marked 
interference in his employment prior to March 1, 2007.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007).  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his lumbar spine disability 
prior to March 1, 2007, the "benefit-of-the-doubt" rule is 
not applicable and the Board must deny his claim.  See 38 
U.S.C.A. 
§ 5107(b).

Increased rating -  lumbosacral strain, from March 1, 2007 
through November 2, 2008 

The Board finds that, based upon the evidence of record, the 
Veteran's service-connected back disability does not warrant 
a disability rating in excess of 40 percent for the time 
period from March 1, 2007 through November 2, 2008.  As noted 
above, in order to warrant a disability rating greater than 
40 percent, the Veteran's lumbar spine disability would need 
to be manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  However, there is not evidence that the 
Veteran had ankylosis of the lumbar spine, for the period 
from March 1, 2007 through November 2, 2008.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  

In addition, there is no evidence that the Veteran has had 
incapacitating episodes, as contemplated by the regulation, 
in order to warrant a higher disability rating under the 
Formula for Incapacitating Episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Finally, the disability picture, for the period from March 1, 
2007 through November 2, 2008, is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's lumbar spine disability resulted 
in frequent hospitalizations or marked interference in his 
employment for the period from March 1, 2007 through November 
2, 2008.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008).  Bagwell, supra; Shipwash, 
supra.

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his lumbar spine disability 
from March 1, 2007 through November 2, 2008, the "benefit-of-
the-doubt" rule is not applicable and the Board must deny his 
claim.  See 38 U.S.C.A. § 5107(b).

Evaluation of initial disability rating - radiculopathy of 
the left lower extremity

Because this appeal involves initial ratings for which 
service connection was granted and an initial disability 
rating was assigned, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected radiculopathy of the left 
lower extremity is rated at a 40 percent disability rating 
under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that moderately 
severe incomplete paralysis is rated at a 40 percent 
disability rating and severe incomplete paralysis, with 
marked muscular atrophy, is rated at a 60 percent disability 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected radiculopathy of the left lower 
extremity does not warrant a higher disability rating.  There 
is no evidence that the Veteran's left lower extremity 
radiculopathy is manifested by severe incomplete paralysis 
with marked muscular atrophy.  While it has been noted that 
the Veteran had pain and numbness on his left side, decreased 
muscle power and slightly reduced muscle bulk on his left 
thigh, there is no evidence that the Veteran's service-
connected left lower extremity radiculopathy would meet the 
criteria of severe complete paralysis with marked muscular 
atrophy on his left side.  In fact, the August 2008 VA 
examiner opined that degree of paralysis in this particular 
case would be moderate to moderate and severe in nature as it 
is definitely impairing his ability to work and ambulate.  As 
such, the Board finds that the Veteran's service-connected 
radiculopathy of the left lower extremity meets the criteria 
for a 40 percent disability rating, in that it is considered 
to be moderately severe, but does not meet the criteria for a 
higher disability rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

The Board has considered rating the Veteran's service-
connected radiculopathy of the left lower extremity under 
other Diagnostic Codes in order to afford him the most 
beneficial disability rating; however, there are no other 
Diagnostic Code which pertain to paralysis of the nerves 
relating to the lower extremities which provides a higher 
disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The disability picture of the Veteran's service-connected 
radiculopathy of the left lower extremity is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the Veteran's radiculopathy of the 
left lower extremity has resulted in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  Bagwell, supra; Shipwash, supra.

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his service-connected 
radiculopathy of the left lower extremity, the "benefit-of-
the-doubt" rule is not applicable and the Board must deny his 
claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 10 percent for lumbosacral 
strain is denied, prior to March 1, 2007. 

A disability rating in excess of 40 percent for lumbosacral 
strain is denied, for the period from March 1, 2007 through 
November 2, 2008.

A disability rating in excess of 40 percent for radiculopathy 
of the left lower extremity is denied.




REMAND

In a June 2007 rating decision, the RO granted the Veteran a 
temporary evaluation of 100 percent based on surgical or 
other treatment necessitating convalescence in connection 
with his service-connected lumbar spine disability for the 
period from November 3, 2008 through June 1, 2009, with the 
40 percent disability rating again in effect thereafter.  The 
Board notes that the Veteran is currently still under this 
temporary total disability rating and that the 100 percent 
rating for his lumbar spine disability, while it is in 
effect, renders an increased rating claim for this condition 
moot.  As such, after the 100 percent temporary total 
disability rating is not longer in effect, the AOJ should 
provide the veteran with an appropriate examination for his 
service-connected lumbar spine and associated neurological 
disabilities and readjudicate the veteran's increased rating 
claim after June 1, 2009.   

Accordingly, the case is REMANDED for the following action:

1.  Following the termination of the 
Veteran's 100 percent disability rating 
based on surgical or other treatment 
necessitating convalescence in connection 
with his service-connected lumbar spine 
disability, the AOJ should schedule the 
Veteran for an orthopedic/neurological 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected lumbar 
spine and associated radiculopathy of the 
left leg.  All indicated tests or studies 
deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for accurate 
assessments.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim for a disability rating in excess 
of 40 percent for service-connected 
lumbosacral strain.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


